Citation Nr: 9921486	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Bruce H. Anderson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
February 1990.

The veteran brought a timely appeal to the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") from an August 29, 1997, decision of the Board of 
Veterans' Appeals (the Board) that found new and material 
evidence to reopen a claim of entitlement to service connection 
for depression had not been submitted.  The Court vacated the 
August 29, 1997 Board decision on this issue and remanded the 
case to the Board for another decision, taking into consideration 
matters raised in its order.  In May 1999, the veteran's attorney 
submitted additional written argument and evidence.

The issue of service connection for depression on a de novo basis 
is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO declined to reopen the claim of service connection for 
depression when it issued an unappealed rating decision in 
November 1994.

2.  The evidence received since the final unappealed November 
1994 rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative in 
nature, and is so significant that it must be considered in order 
to fairly decide the merits of the claim. 

3.  The claim of entitlement to service connection for depression 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1994 decision wherein 
the RO denied the veteran's application to reopen a claim of 
entitlement to service connection for depression is new and 
material, and the claim for service connection is reopened.  
38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (1998).

2.  The claim of entitlement to service connection for depression 
is well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Associated with the veteran's service medical records is the 
report of a medical evaluation in 1960 for febrile seizures, and 
reports in 1981 and 1985 for Klinefelter's syndrome.  The 
foregoing included a notation that in 1981 the veteran had a 
completely normal mental status.  He also had benign essential 
tremor that reportedly varied throughout the day and situation, 
and was sometimes related to stress.  

On the February 1987 medical examination for military enlistment, 
the veteran's psychiatric evaluation was designated as abnormal 
noting as history of psychiatric treatment.  The elaboration of 
the medical history of depression and nervous trouble was that he 
had a year of psychiatric treatment for depression at age 18, 
that reportedly was linked to situational family problems, and no 
problem since last being treated three years previously.  He was 
seen in 1987 for an endocrinology evaluation that noted an 
otherwise negative medical history and review of systems.  A 
waiver of physical standards was approved in 1987 and he received 
testosterone replacement during service.  

The veteran's service medical records show that he was seen 
initially for psychiatric screening in mid 1989 and after an 
interview and initial diagnosis of depressive disorder, avoidant 
traits and Klinefelter's syndrome he was seen in individual 
psychotherapy until being hospitalized in January 1990 after 
being referred for depressive disorder with positive suicidal 
ideation.  The admission summary shows that after history 
provided and initial evaluation it was felt that the veteran's 
depression seemed to cycle with his testosterone level and that 
after an endocrinology consultation it was felt rather 
convincingly that his mood was linked to his testosterone level.  
The final diagnoses were, pertinently, organic affective disorder 
(mild cyclic depression) secondary to decreasing testosterone 
levels and Klinefelter's syndrome.  He was readmitted in March 
1990 for delusional and disorganized thinking and after being 
evaluated the diagnoses established were schizotypal personality 
disorder and Klinefelter's syndrome. 

The veteran's service medical records show in April 1990 
references to affective disorder secondary to testosterone level 
and a May 1990 summary of medical problems included schizotypal 
personality disorder and organic affective disorder (mild cyclic 
depression) secondary to Klinefelter's syndrome.  A medical board 
that convened in May 1990 noted these diagnoses by history only 
and a June 1990 mental health notation referred to organic 
affective disorder.  His individual psychotherapy record in late 
1990 shows he was assessed as stable but no psychiatric diagnosis 
was entered.

The veteran's initial VA compensation application for depression 
was received at the RO in late 1990, and after a VA medical 
examination that included a social and industrial survey was 
completed in early 1991, the RO in June 1991 denied service 
connection for depression.  The rating decision shows that the RO 
found evidence of depression before service, that the episode of 
depression in service was linked to testosterone level and that 
the veteran did not report current depression and had failed to 
report for a VA psychiatric examination.  The RO notified the 
veteran of the June 1991 determination by letter in July 1991 
mailed to him at his address of record.  

The next correspondence from the veteran regarding depression was 
received at the RO in October 1994 wherein he sought to establish 
service connection stating the belief that it originated during 
service and had continued since his discharge from service.  The 
record at the time had been previously supplemented with a 
comprehensive May 1987 psychology evaluation that included a 
recommendation that he participate in psychotherapy to assist in 
overcoming social and emotional disorders.  VA medical 
examinations completed in late 1991 did not report any 
psychiatric diagnosis.

More recently, the veteran had been admitted to Lane County 
Psychiatric Hospital with increasing depression and suicidal 
ideation.  In a psychosocial history it was reported that he had 
made threats to kill himself and others, and according to the 
psychiatric history obtained from his mother, this had been his 
first psychiatric intervention.  He remained there for three days 
and the principal psychiatric diagnosis was major depressive 
disorder.

The RO in November 1994 declined to reopen the claim noting that 
the additional evidence was not material to the issue as it 
showed treatment for depression after service and, that although 
there was evidence of treatment in service, it had previously 
been determined that the disorder existed prior to service and 
had not been aggravated by military service.  After being 
provided written notice of the determination in December 1994, 
the veteran advised the RO in February 1995 that he wished to 
reopen his claim of service connection for depression.

The RO obtained VA medical records showing the veteran's 
treatment for various disorders from 1991 to 1995 that mention in 
an assessment 1991 an episode of psychosis secondary to 
withdrawal and show several references to major depression 
beginning in 1994.  The veteran also provided a copy of service 
administrative and medical records that included a complete 
report of his March 1990 admission that had not been of record 
but showing the previously noted diagnosis of schizotypal 
personality disorder during that admission. 




The veteran also supplemented the record with personal hearing 
testimony in 1996 
and the report of a psychological evaluation completed in early 
1996.  This report mentioned he had been prescribed a variety of 
antidepressants since receiving a diagnosis of recurrent major 
depression in 1990, and that he had received a diagnosis of 
schizotypal personality disorder while in the military and fully 
met the criteria.  

The diagnoses included recurrent major depression, post-traumatic 
stress disorder and rule out personality disorder not otherwise 
specified with dependent and schizotypal features.  There was 
also a letter received in late 1996 from a VA psychologist that 
was directed to attention deficit and a related reading disorder.

In May 1999, the veteran's attorney submitted a report from C. 
Brown, M.D., a psychiatrist, who reported having interviewed the 
veteran several times since an initial interview in March 1999.  
In summary, Dr. Brown opined that the veteran currently suffered 
from clinical or major depression that he also suffered from 
during military service and was, assuming that it preexisted 
service, clearly aggravated by his service and it's requirements.  
He opined further that the record did not indicate the veteran 
had been medically diagnosed or treated for any form of major or 
clinical depression prior to service, and advised of being 
informed by the endocrinologist who had treated the veteran 
before service that no evidence was found at the time to indicate 
the veteran suffered from major depression. 

Dr. Brown also noted the 1987 psychology evaluation did not 
indicate the veteran suffered from major depression although it 
found evidence of some depression and he reported the veteran's 
explanation regarding the medically reported history of 
depression on his medical examination for military service.  Dr. 
Brown concluded, in essence, that the present diagnosis of major 
depression was initially documented in 1989 and that 
symptomatology of it from that point on had been outlined.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other agency of 
original jurisdiction shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 1991).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of this 
part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in Rule 302 (§ 20.302 of this 
part).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency decision 
makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant that 
it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).
The Board notes that the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Court of Appeals") recently 
ruled that the Court erred in adopting the test articulated in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect to 
the evidence that would justify reopening a claim on the basis of 
new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context of 
all the evidence, both new and old, would change the outcome."  
Colvin, 1 Vet. App. at 174.  In light of the holding in Hodge, 
the Board will analyze the evidence submitted in the case at hand 
according to the standard articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of duty.  
38 U.S.C.A. §§ 1131, 1153 (West 1991).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. This 
includes medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress of 
the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including postoperative 
scars, absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with the 
enemy or following a status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306.

Determinations as to service connection will be based on review 
of the entire evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service records, or for 
which he seeks a service connection must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which he served, his medical records and all 
pertinent medical and lay evidence.  



Determinations as to service connection will be based on review 
of the entire evidence of record, with due consideration to the 
policy of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for psychosis although not 
otherwise established as incurred in service if manifested to a 
compensable degree within 1 year from the date of separation from 
service provided the period of service and rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309 
(1998).

A threshold question to be answered is whether the veteran has 
presented evidence of a well grounded claim; that is, a claim 
that is plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be accompanied 
by supporting evidence.  An allegation alone is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for a 
veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually shown 
by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element may 
be shown by lay or medical evidence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and 




(3) There must be competent evidence of a nexus between the in-
service injury or disease and the current disability.  Such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-service 
disease or injury and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).



Analysis

The veteran seeks to reopen his claim for service connection for 
depression that the RO declined to reopen when it issued an 
unappealed rating decision in November 1994.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the Board 
must review all of the evidence submitted since that action to 
determine whether the claim should be reopened and readjudicated 
on a de novo basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).  
In order to reopen a finally denied claim there must be new and 
material evidence presented since the claim was last finally 
disallowed on any basis, not only since the claim was last denied 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.  The 1994 RO 
decision is the last final disallowance on any basis.

Review of the RO's findings in the November 1994 decision shows, 
in essence, that it found no competent medical evidence of 
disability having its inception in service or aggravation of a 
preexisting disability being aggravated in service.  The RO noted 
in its decision that service connection for depression was 
previously denied. 

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the veteran's 
claim for service connection for depression.  The specified basis 
of the RO's November 1994 denial is changed by the additional 
evidence that includes a thorough medical evaluation of the 
veteran and relevant records that link the veteran's current 
major depression to service.  Therefore, the evidence received 
since the 1994 decision is not essentially cumulative of earlier 
evidence.

Under the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claim.  The additional evidence regarding 
depression is not cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since the 
1994 decision directly addresses this issue insofar as it adds to 
previously reviewed evidence regarding psychiatric complaints 
since service and provides some evidence of a current disability 
of depression.  Previously there was such disability confirmed 
but Dr. Brown's opinion addresses the critical questions of 
preexistence and aggravation that had not been addressed 
medically in earlier determinations.  The Board finds that the 
additional evidence viewed with that previously of record is new 
and material evidence as defined by the regulation.  It bears 
directly and substantially upon the issue at hand, and being 
neither solely duplicative nor cumulative, it is significant and 
must be considered in order to decide the merits of the claim 
fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has a psychiatric 
disability linked to his active military service.  The evidence 
shows he now has chronic disability diagnosed during active 
service and reported in the recent medical records.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim of service connection for depression.  38 C.F.R. 
§ 3.156.  The veteran has submitted new and material evidence 
addressing the underlying issue at hand; therefore, the claim is 
reopened.

Under the new Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence to reopen the 
claim.  That has been accomplished.  Then VA must determine 
whether the claim is well grounded based on a review of all the 
evidence of record; and lastly, if the claim is well grounded, VA 
must proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for depression, the first 
element has been satisfied.  Accordingly, the Board's analysis 
must continue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board will address the second element of whether the 
veteran's claim is well grounded.  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The veteran's claim does meet this standard since the necessary 
medical nexus evidence is of record.  The recent RO hearing 
testimony was supplemented by the other evidence, the most 
compelling being the recently added psychiatric opinion from Dr. 
Brown.  Although previous VA and private evaluations did not 
provide an opinion favorable to the claim, the recent opinion 
from Dr. Brown did include an opinion of a nexus to service for 
the veteran's current major depression that was made based upon a 
review of the record and examination in light of the veteran's 
self-reported history.

In summary, the evidence shows depression in service and current 
medical nexus evidence linking a current major depression to 
service.   The record shows psychiatric complaints from the early 
1990's in the VA medical records that have been obtained. 

In light of the finding herein that the veteran's claim for 
service connection for depression is well grounded, the Board 
notes that the second element of the Elkins test has been met.  
Accordingly, the Board's analysis may not end here without 
addressing the merits of the claim.  

As noted previously, VA must proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist has 
been fulfilled.  In this case the Board is inclined to defer 
further consideration of the matter pending the completion of 
additional development that will be discussed below in the remand 
portion of this decision.  


ORDER

The veteran having submitted new and material evidence to reopen 
his claim of entitlement to service connection for depression, 
and having submitted a well grounded claim of entitlement to 
service connection for depression, the appeal is allowed to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



The Board observes that the veteran's representation agreement 
requires that all communications with the veteran regarding fees 
or the fee agreement be directed through his attorney.  The 
agreement on file does not directly discuss other correspondence. 

The Board has determined that further development is essential to 
provide a record that will support an informed determination.  

A complete record of the veteran's medical treatment before 
service as it addressed complaints of depression has not been 
obtained.  This record would appear to be significant in view of 
Dr. Brown's opinion regarding preexisting depression that 
conflicts with earlier adjudication determinations.  Obviously 
the record would allow for differing interpretations of the 
significance of any preservice psychiatric observation.  The 
psychology evaluation in 1987 mentioned depression according to 
Dr. Brown and the interviewer noted the veteran had requested the 
evaluation.  Care must be exercised regarding the question of 
preexisting disability in light of the holdings in Vanderson v. 
West, 12 Vet. App. 254 (1999) and Miller v. West, 11 Vet. 
App. 345 (1998).

In view of the decision reopening the appellant's claim for 
service connection for depression and finding the claim for 
service connection well grounded, the RO must readjudicate the 
claim based on all evidence, both new and old after the duty to 
assist is fulfilled.

The Board has previously noted the medical evidence of 
significance regarding the veteran's depression.  However, 
without a current examination to provide an opinion as to the 
relationship between any current depressive disorder and 
psychiatric symptoms during service and clarification of the 
veteran's psychiatric history before service, the Board concludes 
that the record is not adequately developed to permit an informed 
determination. 

Where the record before the Board is inadequate to render such 
determination, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371 
(1993).  Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The appellant and his attorney should 
be advised that they may submit additional 
evidence or argument on the matter at 
issue.  All contacts with the appellant 
should be directed through his attorney 
unless otherwise permitted. 

2.  The RO should contact the veteran 
through his attorney and request that he 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have treated 
him or with whom he has consulted for any 
psychiatric disability prior to or since 
his separation from service.  After 
obtaining any necessary authorization or 
medical releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete treatment 
reports from all sources whose records have 
not previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical treatment 
the veteran has received since service.  

3.  The RO should arrange for a VA 
examination of the veteran by a 
psychiatrist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any psychiatric 
disability found on examination.  Any 
indicated special tests should be carried 
out.  



The claims folder and a separate copy 
of this remand must be made available 
to and reviewed by the examiner prior 
and pursuant to conduction and 
completion of the examination.  The 
examiner must indicate that the claims 
folder including any additional 
evidence obtained as a result of this 
remand have been reviewed. 

After the review is completed, the examiner 
should provide an opinion regarding the 
degree of probability that any current 
psychiatric disability is related to any 
such symptoms reported in service.  

The examiner, following review of the 
entire record as supplemented by any 
additional treatment records obtained as a 
result of the remand, is requested to 
provide an opinion regarding the following 
questions:  (1) Did the veteran have a 
psychiatric disability prior to entering 
service in 1987, and, if so, what was the 
most appropriate diagnosis?  (2) If so, was 
there a pathological worsening of the 
disorder during service, and, if so, is 
there clear and unmistakable evidence that 
the increase was due to the "natural 
progress" of the disorder?  (3) Would any 
worsening of the condition reasonably be 
expected to have been found at the time of 
the separation examination? (4) Did the 
psychiatric symptoms in service render the 
veteran more susceptible to later 
psychiatric symptoms, such as are 
established by the record?  The examiner 
should provide the rationale for all 
opinions and conclusions expressed.  

4.  Thereafter, the RO should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  In 
particular, the RO should review the requested 
examination report and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified above, 
the RO should adjudicate the issue of 
entitlement to service connection for depression 
on a de novo basis. 

If the benefit sought on appeal is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





